DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on January 25, 2021, with respect to objections to claims 15 and 18 have been considered and are persuasive. Objections to claims 15 and 18 have been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 7, 10, 12, 15, and 17-26 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 7
Regarding claim 7, as amended, applicant argues claim 7 is in condition for allowance, because applied references 3GPP ‘682 (3GPP, "Selection of DCN", SA WG2 Meeting #111, S2-153682, pp. 1-5, (October 2015), “3GPP ‘682”) and Ronneke ‘695 (US 2017/0048695, “Ronneke ‘695”) do not disclose “transmitting a NAS accept message including a cause indicating that the information of the first network slice is not valid, validity of the information of the first network slice, and information of a second network slice to be used by the mobile terminal” (See Remarks, page 11, para 1).
	 First, applicant argues that Ronneke ‘695 discloses “DCN selection assistance” information which indicates that the information of a first network slice is not valid, but does not Remarks, page 13, para 2-3). 
Examiner respectfully disagrees. Examiner notes that 3GPP ‘682 discloses information of a second network slice to be used by the mobile terminal (page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE in the NAS Accept message).
	Second, applicant argues that Ronneke ‘695 discloses “DCN selection assistance” information which indicates that the information of a first network slice is not valid, but does not disclose “a cause indicating that the information of the first network slice is not valid,” as recited in claim 7 (See Remarks, page 13, para 4, page 14, para 1). 
Examiner respectfully disagrees. Examiner notes that, under the broadest reasonable interpretation, “a cause indicating that the information of the first network slice is not valid” is interpreted as information indicating that the information of the first network slice is not valid. Further, Ronneke ‘695 teaches transmitting a NAS accept message including a cause indicating that the information of the first network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; the serving node sends a NAS Attach Accept message that includes updated DCN Selection Assistance information; thus, the serving node sends a NAS Attach Accept message that includes the updated information that indicates that the previous DCN selection is not valid).
B. § 103 rejection of claims 10, 12, 15, and 18
Regarding claims 10, 12, 15, and 18, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 7. Relevant limitations claimed in claim 7 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10, 12, 15, and 18.
C. § 103 rejection of claim 17 and new claims 19-26
Regarding claim 17 and 19-26, applicant argues the claims are allowable by virtue of their dependencies from amended claims 7 and 17. Relevant limitations claimed in amended claims 7 and 10 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 17 and 19-26.

Claim Objections
5.	New claim 25 is objected to because of the following informalities:  
	Examiner suggests replacing “25.” on page 8, line 13, with “26.”, to distinguish the corresponding new claim on page 8, lines 13-17, from the immediately preceding claim on page 8, lines 10-12

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

7.	Claims 7, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘682 (3GPP, "Selection of DCN", SA WG2 Meeting #111, S2-153682, pp. 1-5, (October 2015), “3GPP ‘682”), in view of in view of Ronneke ‘695 (US 2017/0048695, “Ronneke ‘695”).
Regarding claims 7 and 17, 3GPP ‘682 discloses a communication method for a core network node (Fig. 5.x.2-1; dedicated core network (DCN) selection), comprising:
receiving a Non-Access Stratum (NAS) message including information of a first network slice, from a mobile terminal via an access network node (Fig. 5.x.2-1, page 4, para 2 and 4; UE sends NAS message requesting Initial Attach, including DCN Selection Assistance information; the NAS message is forwarded to a serving node by a RAN node; thus, the serving node receives the NAS message);
retrieving subscription information from a core network control plane network function (Fig. 5.x.2-1, page 4, para 5; serving node retrieves subscribed UE Usage Type information from HSS);
verifying whether the information of the first network slice matches with relevant data of the subscription information (page 3, para 4; serving node determines whether DCN Selection Assistance information matches the retrieved UE Usage Type information); and
transmitting a NAS accept message including a cause (page 3, para 4, page 4, para 9; serving node determines that DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends a new DCN Selection Assistance parameter to the UE in a NAS Accept message), and
information of a second network slice to be used by the mobile terminal (page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE in the NAS Accept message).
However, 3GPP ‘682 does not specifically disclose transmitting a NAS accept message including a cause indicating that the information of the first network slice is not valid, validity of the information of the first network slice, wherein the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid.
Ronneke ‘695 teaches transmitting a NAS accept message including a cause indicating that the information of the first network slice is not valid, validity of the information of the first network slice (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; the serving node sends a NAS Attach Accept message that includes updated DCN Selection Assistance information; thus, the serving node sends a NAS Attach Accept message that includes the updated information that indicates that the previous DCN selection is not valid), 
wherein the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; thus, the DCN Selection Assistance information indicates the DCN identifier that indicates that the previous DCN selection is not valid; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘682’s communication method for a core network node, to include Ronneke ‘695’s DCN identifier that indicates that the previous DCN selection is not valid. The motivation for doing so would have been to facilitate selection of a serving node (Ronneke ‘695, para 15).
Regarding claim 12, 3GPP ‘682 discloses a core network node (Fig. 5.x.2-1, Introduction, para 1-2; dedicated core network (DCN) selection performed by MME/SGSN translation of UE Usage Type to a specific DCN), comprising:
a receiver configured to receive a Non-Access Stratum (NAS) message including information of a first network slice, from a mobile terminal via an access network node (Fig. 5.x.2-1, page 4, para 2 and 4; UE sends NAS message requesting Initial Attach, including DCN Selection Assistance information; the NAS message is forwarded to a serving node by a RAN node; thus, the serving node receives the NAS message; although the reference does not explicitly disclose a receiver configured to receive, it is obvious to one of ordinary skill in the art that a core network node includes a receiver that receives the NAS message); and 
at least one processor configured to: retrieve subscription information from a core network control plane network function (Fig. 5.x.2-1, page 4, para 5; serving node retrieves subscribed UE Usage Type information from HSS; although the reference does not explicitly disclose at least one processor, it is obvious to one of ordinary skill in the art that a core network node includes a processor configured to perform core network node functions, including retrieving information); and
page 3, para 4; serving node determines whether DCN Selection Assistance information matches the retrieved UE Usage Type information); and
a transmitter configured to transmit a NAS accept message including a cause (page 3, para 4, page 4, para 9; serving node determines that DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends a new DCN Selection Assistance parameter to the UE in a NAS Accept message; although the reference does not explicitly disclose a transmitter configured to transmit, it is obvious to one of ordinary skill in the art that a core network node includes a transmitter that transmits the NAS Accept message) and
information of a second network slice to be used by the mobile terminal (page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE in the NAS Accept message),
However, 3GPP ‘682 does not specifically disclose transmit a NAS accept message including a cause indicating that the information of the first network slice is not valid, validity of the information of the first network slice, wherein the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid.
Ronneke ‘695 teaches transmit a NAS accept message including a cause indicating that the information of the first network slice is not valid, validity of the information of the first network slice (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; the serving node sends a NAS Attach Accept message that includes updated DCN Selection Assistance information; thus, the serving node sends a NAS Attach Accept message that includes the updated information that indicates that the previous DCN selection is not valid), 
wherein the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; thus, the DCN Selection Assistance information indicates the DCN identifier that indicates that the previous DCN selection is not valid; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘682’s core network node, to include Ronneke ‘695’s DCN identifier that indicates that the previous DCN selection is not valid. The motivation for doing so would have been to facilitate selection of a serving node (Ronneke ‘695, para 15).
Regarding claim 19, 3GPP ‘682 in combination with Ronneke ‘695 discloses all the limitations with respect to claim 7, as outlined above.
Further, Ronneke ‘695 teaches	wherein the validity of the information of the first network slice indicates the registration area where the information of the first network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; thus, the DCN Selection Assistance information indicates the DCN identifier that indicates that the previous DCN selection is not valid; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method for a core network node of 3GPP ‘682 and Ronneke ‘695, to further include Ronneke ‘695’s DCN identifier that indicates that the previous DCN selection is not valid. The motivation for doing so would have been to facilitate selection of a serving node (Ronneke ‘695, para 15).
8.	Claims 10, 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘682, in view of Ronneke ‘695, and further in view of Watfa ‘967 (US 2013/0258967, “Watfa ‘967”).
Regarding claims 10 and 15, 3GPP ‘682 discloses transmit a Non-Access Stratum (NAS) message including information of a first network slice, to a core network node via an access network node (Fig. 5.x.2-1, page 4, para 2 and 4; UE sends NAS message requesting Initial Attach, including DCN Selection Assistance information, to a serving node via a RAN node); 
receive a NAS accept message including a cause (page 3, para 4, page 4, para 9; DNC serving node sends a new DCN Selection Assistance parameter to the UE in a NAS Accept message),
and information of a second network slice to be used by the mobile terminal (page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE in the NAS Accept message),
from the core network node via the access network node (page 3, para 4, page 4, para 9; DNC serving node sends a new DCN Selection Assistance parameter to the UE in a NAS Accept message; although the reference does not explicitly disclose from a core network node via the access network node, it is obvious to one of ordinary skill in the art that the DCN serving node and the UE communicate via the access node);
	update the information of the first network slice to the information of the second network slice (Fig. 5.x.2-1, page 3, para 4, page 5, line 9; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE; UE sends the new DCN selection assistance information in a subsequent NAS message; thus, the UE updates its DCN selection assistance information with the new DCN selection assistance information); wherein
	transmit another NAS message including the information of the second network slice to the core network node via the access network node (Fig. 5.x.2-1, page 3, para 4, page 5, line 9; after determining that DCN Selection Assistance information sent by the new UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE; UE sends the new DCN selection assistance information in a subsequent NAS message).
However, 3GPP ‘682 does not specifically disclose receive a NAS accept message including a cause indicating that the first network slice corresponding to the information of the first network slice is not valid, validity of the information of the first network slice, wherein the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the network slice is not valid.
Ronneke ‘695 teaches receive a NAS accept message including a cause indicating that the first network slice corresponding to the information of the first network slice is not valid, validity of the information of the first network slice (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; the serving node sends a NAS Attach Accept message that includes updated DCN Selection Assistance information; thus, the serving node sends a NAS Attach Accept message that includes the updated information that indicates that the previous DCN selection is not valid),
wherein the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; thus, the DCN Selection Assistance information indicates the DCN identifier that indicates that the previous DCN selection is not valid; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘682’s transmission of a NAS message, to include Ronneke ‘695’s DCN identifier that indicates that the previous DCN Ronneke ‘695, para 15).
However, 3GPP ‘682 in combination with Ronneke ‘695 does not specifically disclose a mobile terminal comprising a transmitter configured to transmit a Non-Access Stratum (NAS) message; a receiver configured to receive a NAS message; at least one processor configured to update the information; wherein the transmitter is configured to transmit another NAS message.
	Watfa ‘967 teaches a mobile terminal (Fig. 1B, para 30; WTRU 102), comprising:
a transmitter configured to transmit a Non-Access Stratum (NAS) message (Figs. 1B and 11, para 30 and 77; WTRU 102 includes a transceiver 120; WTRU sends a NAS message; thus, WTRU includes a transmitter that sends a NAS message);
a receiver configured to receive a NAS message (Figs. 1B and 11, para 30 and 130; WTRU 102 includes a transceiver 120; WTRU receives a NAS message sent by the MME; thus, WTRU includes a receiver that receives a NAS message);
at least one processor configured to update the information (Fig. 1B, para 30; WTRU 102 includes processor 118 and memory 130 and 132; thus, processor updates information in the memory); wherein
the transmitter is configured to transmit another NAS message (para 29 and 77; WTRU includes multiple transceivers for communicating with different wireless networks over different wireless links; WTRU sends a NAS message; thus, WTRU includes a second transmitter that sends a NAS message).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watfa ‘967 with the previous combination of 3GPP ‘682 and Ronneke ‘695. The motivation for doing so would have been to enable local content sharing (Watfa ‘967, para 3).
Regarding claim 18, 3GPP ‘682 discloses a system comprising a core network node and a mobile terminal (Fig. 5.x.2-1, Introduction, para 1-2; system includes UE and dedicated core network (DCN) node; DCN selection is performed by DCN node such as MME/SGSN translation of UE Usage Type to a specific DCN),
transmit a Non-Access Stratum (NAS) message including information of a first network slice to the core network node via an access network node (Fig. 5.x.2-1, page 4, para 2 and 4; UE sends NAS message requesting Initial Attach, including DCN Selection Assistance information, to a serving node via a RAN node); 
wherein the core network node comprises: 
at least one processor configured to: 
retrieve subscription information from a core network control plane network function (Fig. 5.x.2-1, page 4, para 5; serving node retrieves subscribed UE Usage Type information from HSS; although the reference does not explicitly disclose at least one processor, it is obvious to one of ordinary skill in the art that a core network node includes a processor configured to perform core network node functions, including retrieving information); and
verify whether the information of the first network slice matches with relevant data of the subscription information (page 3, para 4; serving node determines whether DCN Selection Assistance information matches the retrieved UE Usage Type information); and
a transmitter configured to transmit a NAS accept message including a cause (page 3, para 4, page 4, para 9; serving node determines that DCN Selection Assistance information does not match the retrieved UE Usage Type information, and sends a new DCN Selection Assistance parameter to the UE in a NAS Accept message; although the reference does not explicitly disclose a transmitter configured to transmit, it is obvious to one of ordinary skill in the art that a core network node includes a transmitter that transmits the NAS Accept message), and
information of a second network slice to be used by the mobile terminal (page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE in the NAS Accept message),
update the information of the first network slice to the information of the second network slice (Fig. 5.x.2-1, page 3, para 4, page 5, line 9; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE; UE sends the new DCN selection assistance information in a subsequent NAS message; thus, the UE updates its DCN selection assistance information with the new DCN selection assistance information), and
transmit another NAS message including the information of the second network slice, to the core network node via the access network node (Fig. 5.x.2-1, page 3, para 4, page 5, line 9; after determining that DCN Selection Assistance information sent by the new UE does not match the retrieved UE Usage Type information, serving node sends new DCN Selection Assistance information to the UE; UE sends the new DCN selection assistance information in a subsequent NAS message).
However, 3GPP ‘682 does not specifically disclose transmit a NAS accept message including a cause indicating that the first network slice corresponding to the information of the first network slice is not valid, validity of the information of the first network slice, and the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid.
Ronneke ‘695 teaches transmit a NAS accept message including a cause indicating that the first network slice corresponding to the information of the first network slice is not valid, validity of the information of the first network slice (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; the serving node sends a NAS Attach Accept message that includes updated DCN Selection Assistance information; thus, the serving node sends a NAS Attach Accept message that includes the updated information that indicates that the previous DCN selection is not valid), and
the validity of the information of the first network slice indicates a Public Land Mobile Network (PLMN) or a registration area where the information of the first network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; thus, the DCN Selection Assistance information indicates the DCN identifier that indicates that the previous DCN selection is not valid; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3GPP ‘682’s system comprising a core network node and a mobile terminal, to include Ronneke ‘695’s serving node sending a NAS Attach Accept message that includes that the previous DCN selection is not valid. The motivation for doing so would have been to facilitate selection of a serving node (Ronneke ‘695, para 15).
However, 3GPP ‘682 in combination with Ronneke ‘695 does not specifically disclose wherein the mobile terminal comprises a transmitter configured to transmit a Non-Access Stratum (NAS) message, wherein the mobile terminal comprises: at least one processor 
Watfa ‘967 teaches wherein the mobile terminal comprises a transmitter configured to transmit a Non-Access Stratum (NAS) message (Figs. 1B and 11, para 30 and 77; WTRU 102 includes a transceiver 120; WTRU sends a NAS message; thus, WTRU includes a transmitter that sends a NAS message),
wherein the mobile terminal comprises:
at least one processor configured to update the information (Fig. 1B, para 30; WTRU 102 includes processor 118 and memory 130 and 132; thus, processor updates information in the memory); and 
wherein the transmitter is configured to transmit another NAS message (para 29 and 77; WTRU includes multiple transceivers for communicating with different wireless networks over different wireless links; WTRU sends a NAS message; thus, WTRU includes a second transmitter that sends a NAS message).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watfa ‘967 with the previous combination of 3GPP ‘682 with Ronneke ‘695. The motivation for doing so would have been to enable local content sharing (Watfa ‘967, para 3).
Regarding claim 23, 3GPP ‘682 in combination with Ronneke ‘695 of Watfa ‘967 discloses all the limitations with respect to claim 10, as outlined above.
Further, Ronneke ‘695 teaches	wherein the validity of the information of the first network slice indicates the registration area where the information of the first network slice is not valid (FIG. 11, para 89-94; wireless communication device WCD sends an initial attach message with DCN Selection Assistance information to a RAN and core network, where DCN Selection Assistance information includes an identifier of the DCN to which the WCD was previously attached to in a PLMN; if the DCN is of a type that is no longer operational in the area of the network, the RAN controller selects a different serving node of the DCN; thus, the DCN Se
lection Assistance information indicates the DCN identifier that indicates that the previous DCN selection is not valid; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmission of a NAS message of 3GPP ‘682, Ronneke ‘695, and Watfa ‘967, to further include Ronneke ‘695’s DCN identifier that indicates that the previous DCN selection is not valid. The motivation for doing so would have been to facilitate selection of a serving node (Ronneke ‘695, para 15).
9.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘682, in view of Ronneke ‘695, and further in view of Watfa ‘215 (US 2018/0310215, “Watfa ‘215”).
Regarding claim 20, 3GPP ‘682 in combination with Ronneke ‘695 discloses all the limitations with respect to claim 7, respectively, as outlined above.
However, 3GPP ‘682 in combination with Ronneke ‘695 does not specifically disclose wherein the information of the first network slice included in the NAS message is determined based on system information broadcast (SIB) information sent from the access network node to the mobile terminal.
Watfa ‘215 teaches wherein the information of the first network slice included in the NAS message is determined based on system information broadcast (SIB) information sent from the access network node to the mobile terminal (FIGS. 9 and 11, para 133, 143, and 182; WTRU receives a broadcast message from eNB; WTRU determines the DCN type that the WTRU includes in the NAS message, based on the broadcast message).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication Watfa ‘215, Abstract, para 2).
Regarding claim 21, 3GPP ‘682 in combination with Ronneke ‘695 discloses all the limitations with respect to claim 7, as outlined above.
However, 3GPP ‘682 in combination with Ronneke ‘695 does not specifically disclose wherein the NAS accept message includes a Back-off timer (BOT) for controlling, by the mobile terminal, initiation of transmitting the another NAS message.
Watfa ‘215 teaches wherein the NAS accept message includes a Back-off timer (BOT) for controlling, by the mobile terminal, initiation of transmitting the another NAS message (FIGS. 9 and 11, para 73-74, 133, and 143; eNB sends a NAS accept message with a backoff timer; WTRU starts the timer; after the timer expires, WTRU sends a NAS message).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method for a core network node of 3GPP ‘682 and Ronneke ‘695, to include Watfa ‘215’s WTRU that sends a NAS message after expiration of a backoff timer. The motivation for doing so would have been to provide methods for enhanced DCN selection (Watfa ‘215, Abstract, para 2).
10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘682, in view of Ronneke ‘695, and further in view of Kuchibhotla ‘255 (US 2005/0090255, “Kuchibhotla ‘255”).
Regarding claim 22, 3GPP ‘682 in combination with Ronneke ‘695 discloses all the limitations with respect to claim 7, as outlined above.
3GPP ‘682 teaches wherein the information for the second network slice is valid in a PLMN including the core network node (page 2, lines 7-12, page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving core network node sends new DCN Selection Assistance information to the UE in the NAS Accept message; new DCN Selection Assistance information is specific to the PLMN the serving core network node is in).
However, 3GPP ‘682 in combination with Ronneke ‘695 does not specifically disclose the information for the first network slice is valid only in Home PLMN of the mobile terminal.
Kuchibhotla ‘255 teaches the information for the first network slice is valid only in Home PLMN of the mobile terminal (FIG. 1, para 17-18; separate core networks are identified by different core network identities, such as the corresponding PLMN identities; when attempting to connect to a network, a device sends a connection request which includes the identity of the corresponding HPLMN; thus, core network information is valid only in the corresponding HPLMN).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method for a core network node of 3GPP ‘682 and Ronneke ‘695, to include Kuchibhotla ‘255’s core network information that is valid only in the HPLMN. The motivation for doing so would have been to address the problem of a network system information message having limited space available to communicate identities of multiple core networks sharing a common access network (Kuchibhotla ‘255, para 2).
11.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘682, in view of Ronneke ‘695, further in view of Watfa ‘967, and further in view of Watfa ‘215.
Regarding claim 24, 3GPP ‘682 in combination with Ronneke ‘695 and Watfa ‘967 discloses all the limitations with respect to claim 10, as outlined above.
However, 3GPP ‘682 in combination with Ronneke ‘695 and Watfa ‘967 does not specifically disclose wherein the information of the first network slice included in the NAS message is determined based on system information broadcast (SIB) information sent from the access network node.
Watfa ‘215 teaches wherein the information of the first network slice included in the NAS message is determined based on system information broadcast (SIB) information sent from the access network node (FIGS. 9 and 11, para 133, 143, and 182; WTRU receives a broadcast message from eNB; WTRU determines the DCN type that the WTRU includes in the NAS message, based on the broadcast message).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmission of a NAS message of 3GPP ‘682, Ronneke ‘695, and Watfa ‘967, to include Watfa ‘215’s WTRU that determines the DCN type that the WTRU includes in the NAS message, based on the broadcast message. The motivation for doing so would have been to provide methods for enhanced DCN selection (Watfa ‘215, Abstract, para 2).
Regarding claim 25, 3GPP ‘682 in combination with Ronneke ‘695 and Watfa ‘967 discloses all the limitations with respect to claim 10, as outlined above.
However, 3GPP ‘682 in combination with Ronneke ‘695 and Watfa ‘967 does not specifically disclose wherein the NAS accept message includes a Back-off timer (BOT) for controlling initiation of transmitting the another NAS message.
Watfa ‘215 teaches wherein the NAS accept message includes a Back-off timer (BOT) for controlling initiation of transmitting the another NAS message (FIGS. 9 and 11, para 73-74, 133, and 143; eNB sends a NAS accept message with a backoff timer; WTRU starts the timer; after the timer expires, WTRU sends a NAS message).
Watfa ‘215, Abstract, para 2).
12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘682, in view of Ronneke ‘695, further in view of Watfa ‘967, and further in view of Kuchibhotla ‘255.
Regarding claim 26, 3GPP ‘682 in combination with Ronneke ‘695 and Watfa ‘967 discloses all the limitations with respect to claim 10, as outlined above.
Further, 3GPP ‘682 teaches wherein the information for the second network slice is valid in a PLMN including the core network node (page 2, lines 7-12, page 3, para 4; after determining that DCN Selection Assistance information sent by the UE does not match the retrieved UE Usage Type information, serving core network node sends new DCN Selection Assistance information to the UE in the NAS Accept message; new DCN Selection Assistance information is specific to the PLMN the serving core network node is in).
However, 3GPP ‘682 in combination with Ronneke ‘695 and Watfa ‘967 does not specifically disclose the information for the first network slice is valid only in Home PLMN of the mobile terminal.
Kuchibhotla ‘255 teaches the information for the first network slice is valid only in Home PLMN of the mobile terminal (FIG. 1, para 17-18; separate core networks are identified by different core network identities, such as the corresponding PLMN identities; when attempting to connect to a network, a device sends a connection request which includes the identity of the corresponding HPLMN; thus, core network information is valid only in the corresponding HPLMN).
Kuchibhotla ‘255, para 2).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474